Citation Nr: 1646607	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for coronary artery disease.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran served in Vietnam; he is presumed to have been exposed to herbicides.
 
2.  A June 1998 letter reflects that the Veteran had a history of a myocardial infarction and coronary artery disease.
 
3.  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection of a presumptive basis, effective August 31, 2010.
 
4.  An initial claim for service connection for coronary artery disease was received in July 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2012 with regard to his service connection claim.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In a September 2016 Informal Hearing Presentation, the Veteran's representative noted that he requested remand in order to obtain "additional development of his claim."  He requested VA's assistance in identifying and collecting any medical records the Veteran may recall, to include an Agent Orange examination conducted in June 1998.  He requested that he be afforded the opportunity to identify any additional VA records, not presently in the claims file, which may be pertinent to his claim.

However, the Board finds that the duty to assist has been met.  In response to the March 2012 letter, the Veteran submitted release forms for private medical records reflecting diagnosis of and treatment for coronary artery disease.  These records were obtained and considered in adjudicating his claims.  The Veteran has had the opportunity to present evidence and argument in support of the claim throughout the appeals period.  With regard to obtaining additional VA medical records, including a copy of the Agent Orange examination, the Board notes that the evidence of record currently shows that the Veteran had a myocardial infarction and coronary artery disease many years prior to filing his claim.  Additional evidence of this would not alter the outcome of the Veteran's claim for an earlier effective date for ischemic heart disease due to herbicide exposure.  As will be discussed in greater detail below, VA medical records, including the Agent Orange examination report, without an expressed intent to file a claim for benefits, would merely reflect ongoing treatment for coronary artery disease, and would not support a conclusion that an earlier claim had been filed.  See Norris v. West, 12 Vet. App. 413, 417 (1999).  

In addition, the Veteran has admitted that his memory of events many years ago is not complete.  See September 2016 Informal Hearing Presentation.
 
Finally, the Board notes, as a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.  Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis 

The Veteran contends that he is entitled to an effective date earlier than the currently assigned August 31, 2010.  Specifically, the Veteran has argued that he is entitled to an effective date of June 22, 1998, when he began VA treatment.  He has also contended that he believes he filed a claim earlier than the claim filed in 2011 for coronary artery disease.

This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  The final rule made clear that the effective dates of awards of ischemic heart disease, including coronary artery disease, under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  The Veteran is a Nehmer class member because he is a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).
 
If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  Id. at § 3.816(c)(1).
 
Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph §3.816 (c)(3), which pertains to claims filed within one year from the date of separation from service.  Id. at § 3.816 (c)(2).
 
If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award will be determined in accordance with section 3.114 and 3.400.  Id. at § 3.816(c)(4).
 
Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 

Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant or the claimant's representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b)(1).  However, the provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999) (VA regulations provide that an informal claim for an increased disability rating will be initiated by a report of examination or hospitalization for previously established service-connected disabilities).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  In order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).
 
The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  The Veteran's current claim for coronary artery disease was received on July 11, 2011.
 
Considering the proper effective date for service connection for coronary artery disease under the Nehmer provisions, the Board finds that the Veteran was not denied compensation for coronary artery disease between September 25, 1985, and May 3, 1989 and his claim for service connection was not pending before VA on May 3, 1989.  

In the September 2016 Informal Hearing Presentation, the Veteran, through his representative, contended that he filed a previous claim for VA disability compensation benefits prior to 2011.  His representative has argued that, if this were to be true, there may be implications for the Veteran's claim pursuant to the Nehmer class action suit.  However, the representative also noted that the Veteran admitted that after many years his memory may no longer be precise, but that he recalled filing claims for benefits in the 1970's and the 1990's.  

With regard to the Veteran's contention that he filed a claim in the 1970's, the Board notes that the record does include a dental claim filed in 1972; however, there is no indication that another claim for disability benefits was filed during that timeframe.  

In support of his assertion that he filed a claim in the 1990's, the Veteran had submitted a letter dated in 1998, reflecting the results of a contemporaneous "Agent Orange" examination.  The Veteran acknowledged that this letter in and of itself did not provide evidence that he filed a claim with VA.

The letter clearly states that the examination did not automatically initiate a claim for VA benefits, and informed the Veteran that if he wished to file a claim, he would need to contact a Veteran's Benefits counselor or the nearest VA Regional Office.  The record does not reflect that VA received any statement or indication from the Veteran that he was intending to file a claim for benefits between May 3, 1989 and the August 31, 2010 date establishing a presumption of service connection for coronary artery disease.  Finally, his claim was not received within one year from the date of his separation from service.  Thus, the Board must determine the effective date in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(1)-(4).
 
Considering these provisions, the Board finds that because VA received the Veteran's claim of entitlement to service connection for ischemic heart disease, which includes coronary artery disease, on July 11, 2011, within 1 year of the effective date of the law, benefits may be authorized from the effective date of the law but no earlier.  See 38 C.F.R. § 3.114(a).  As a result, August 31, 2010 is the correct effective date for service connection for coronary artery disease based on the effective date of the law and receipt within 1 year of that date of the Veteran's claim.
 
Based on the foregoing reasons, the Board finds that the earliest effective date allowed by VA regulations for service connection for CAD is August 31, 2010 and the claim must be denied.  Nehmer, supra; 38 C.F.R. §§ 3.307, 3.309, 3.314, 3.816.
 
As the preponderance of the evidence is against the claim for an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to August 31, 2010 for the grant of service connection for ischemic heart disease is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


